This is a proceeding supplemental to execution, commenced before the clerk of Lenoir County, an appeal from his order to Brown, J., and an appeal by J. L. Hartsfield from the order of Judge Brown, which is as follows:
"I am of opinion that under the affidavit filed it is perfectly competent for the plaintiff to examine J. L. Hartsfield in the proceeding to ascertain what sum, if any, remains in his hands and what may be due and belonging to C. W. Crabtree, after discharging the trust, and to ascertain that it is competent to examine said Hartsfield concerning his administration of the trust, what he received, what he has paid out and to whom, etc.
"This cause is remanded to the clerk to proceed with in accordance with this opinion. The cost of the appeal is taxed against the appellees and appellant equally. Brown, J."
We see no error in the order appealed from, nor do we see what right J. L. Hartsfield had to take an appeal, nor do we see what interest he has in this controversy. But this is not a final judgment, but only an interlocutory order from which no appeal lies. Clement v. Foster,99 N.C. 255.
Appeal dismissed.
Cited: Ledford v. Emerson, 143 N.C. 537.
(531)